  Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 1 of 17 PageID #: 1


RECEIVED
  MAR 2 2 2021                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
 BY MAIL                                    DIVISION


                                                              )
SHAWN HENRY SCRIVENS ~505119                                  )
                                                              )
 (Write the full name of the plaintiff in this action.        )     Case No: _ _ _ __ _ _ __
Include prisoner registration number.)                        )     (to be assigned by Clerk of District Court)
                                                              )
 v.                                                           )     Plaintiff Requests Trial by Jury
Advanced Correctional Healthcare, Inc. et Ji.                        [x]    Yes       D      No
Dr. (unknown) Burris                      )
Dr. Karen Doerry                          )
Nurse Lisa Ke ly
  eriff ick Bi Lisenbe                    )
Jail dministrator Matt Schultz            )
                                                              )
 (Write the full name of each def endant. The caption         )
 must include the names of all of the parties.                )
 Fed. R. Civ. P. JO(a). Merely listing one party and          )
 writing "et al. " is insufficient. Attach additional         )
 sheets if necessary.)                                        )


      PRISONER CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983

                                                         N OTICE:

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual's full social security number or full birth date, the full name of a person
known to be a minor, or a complete financial account number. A filing may include only: the last
four digits of a social security number, the year of an individual's birth, a minor's initials, and
the last four digits of a financial account number.

Except as noted in this form, plaintiff should not send exhibits, affidavits, witness statements, or
any other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the $400.00 filing fee or an
application to proceed without prepayment offees and costs.
     Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 2 of 17 PageID #: 2




I.       The Parties to this Complaint
         A.      The Plaintiff

         Name:      Shawn Henry Scrivens

         Other names you have used:     - -~ u , _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




         Prisoner Registration Number: __5_0_5_1_19_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         Current Institution:    Moberl y Correctional                   n er, -P ••     x 7, 1oberly,
                                  issouri 65270

         Indicate your prisoner status:

         fi      Pretrial detainee               -'-'-;:::.::r._   Convicted and sentenced state prisoner

         _.__ Civilly committed detainee         -==-              Convicted and sentenced federal prisoner

          D      Immigration detainee             _,.__ Other (explain): _ _ __ _ _ _ __
         B.      The Defendant(s)
To the best of your knowledge, give the information below for each defendant named in the
caption of this complaint. Make sure the defendant(s) named below are the same as those listed
in the caption of this complaint. Attach additional pages if necessary.

For an individual defendant, include the person's job title, and check whether you are suing the
individual in his or her individual capacity, official capacity, or both.

         Defendant 1

         Name:      vanced Co rectiona Heal cace, Tnc.

         Job or Title: Contracted         ica provider for jail inmates

         Badge/Shield Number: _ _ _ __..;;..
                                        N '---"--"-- - - - - - - - - - - - - - - - - -


         Employer: Phelps County           erif f's Depar

         Address:    120    • Central     "!ve . , Clayton ,            issouri 63105

                           Individual Capacity                             _ __.TI
                                                                                 ....__ Official Capacity




                                                         2
  Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 3 of 17 PageID #: 3




       Defendant 2

       Name:       Dr . (unknown) Burris

       Job or Title: Doctor
                     - - - - - - - - -- - - - - - - - - - - - - - - - - -
       Badge/Shield Number: _ __,_/_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       Employer:      dvanced Correctional Healt care , Inc.

       Address: 500 Wes       2n •   treet, Rolla, 1issour· 65401

                       Individual Capacity                 _ _.oog.. .::::.a..____ Official Capacity



II. Statement of Claim

Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:

       1.      What happened to you?
       2.      When did it happen?
       3.      Where did it happen?
       4.      What injuries did you suffer?
       5.      What did each defendant personally do,.or fail to do, to harm you?



                       SEE:    TI CHED 1'. TEMENT OF C        1 - 5 pages




                                                3
       Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 4 of 17 PageID #: 4

(No . 1 - Defen ants continued)
Defendant 3
Name: Dr. Karen Doerry
Job or Title: Doctor
F.mployer:   dvanced Correctional Healthcare, Inc.
 Address: 500 West 2nd . Street, Rolla, Missouri 65401
  XX    n ividual Capacity          XX   Official Capacity
 Defendant 4
Name: Lisa Kelly
Job or Title: Nurse
Employer: Advanced Correctional Healthcare, Inc.
 Address : Employer ' s - 120 S. Central ve . , Clayton, 1issouri 63105
  XX Individual Capacity            XX   Official Capacity
Defendant 5
Name:    ic Lis enbe
Job or Title: P elps County Sheriff
 Employer: Phelps County elected official
 Address: 500 West 2nd. Street, olla, Missouri 65401
  XX Individual Capacity            XX   Official Capacity
 Defendant 6
 Name: Matt Schultz
 Job or Title: Phel ps County Jail Administrator
 Employer: Phelps County Sheriff's Department
Address: 500 West 2nd. Street, Rolla, Missouri 65401
  XX Individual Capacity            XX   Official Capacity



                                         3 -   •
     Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 5 of 17 PageID #: 5



                                   ST TEMENI' OF CLAI


    ince approximatly 2020, Mr.        crivens has been an insulin dependant diabetic
relyin on multiple daily insulin injections to control his diabetes.
   On   ugust 17, 2018 , Phelps County Sheriff ' s Deputies arrested Mr . Scrivens at
the family residence he shared with his elderly mother . Because of Mr .       crivens '
haelt issues and iabetes his mother provided the arresting officer, Deputy Derrick
Lewis, with a complete 90 day supply of Mr . Scrivens ' insulin, insulin syringes, and
bloodsugar testin meter . Deputy Lew· s transported Mr . Scrivens tote Phelps County
Jail an gave his insulin supply to jail personel .
    dvanced Correctional Healthcare , Inc . is contracted by the Phelps County Jail to
p.covide ealthcare/treatment for all inmates in that jail. (Hereafter known as CH) .
There are two medical agents listed for CH who " treat" inmates at tat jail, Dr.
(unknown) Burris, and Dr. Karen Doerry . Neither have an office a        that jail and the
nonnal met od of their care/treatment is through verbal orders when contacted by
phone or e-mail.    ot   oc ors rota e and are considered "on-call doc ors . ' Neit er
rlocto.c makes any type of "rounrls"     o ensure a equate medical care is being provided
 o inmates in general or inma es wit        urgent needs such as Mr . Scrivens . Mr.   crivens
has never seen either doctor for evaluation, by hppbhml appointment , or even in the
jai . Event ough CH also employees two nurses for minor procedures such as s ·ck-
call, e c .   CH depends on random jail deputies o pass out inmate ' s daily medication
at mu ti le me<l . a ion passes <lurin     he day and to oversee insulin testing and in-
jections . The random j ail deputies are neither qualified to handle and pass out
medications and are not certified to do so. When an inmate fills out a sick-call i
is usually several weeks before bein seen by the nurse leaving that inmate to just
suffer through the medical problem        ·tout any type of timely , appropriate care.


                                            3 -
         Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 6 of 17 PageID #: 6



   When filing a grievance complaint dealing wi t      ACH, Nurse Kelly responds with
either a .,_..,n to clear the screen , false information , or fails to respond altogether
(SEE: Exhibits       through P) .
   For the approximate first six weeks or incarceration Mr . Scrivens regularly
received his multipl e damly insulin injections . Mr . Scrivens was aving ifficuly
receiving diabet·c meals and an evening snack bag which is required f or diabetics
who may have a drop or spi e in kkill their bloodsugar late at night. Not receiving
a proper diabetic meal can affect a diabetic in many ways such as heir normal
routines , usual bloodsugar levels, and health in general. Even though a diabetic
receives his insulin at normal times the lack of proper diabetic meals may cause
sudden drops or spikes in the bloodsugar level. Mr . Scrivens made medical staff well
aware of this problem and they failed to accomodate Mr . Scrivens event ough CH
staff should be aware of this basis knowledge concerning diabetics , ( EE: Exhibits-
Q throughZ ). Because of this indifference Mr. Scrivens was ill. The deputy doing

med pass/insu i n <lecided to inject Mr . Scrivens with a massive dose of a fast acting
insulin known as REG . That jail deputy did so wmthout authority or any type of
medical supervision because of ACH' s failure to provide a equat e me ical staff at
the jail to normally conduct t ese procedures .
     fter receivi ng the massive dose of 30 units REG 1r. Scrivens l ayed down on his
bun1<.     bout an our l ater a j a ·1 depu y was doing a secur · ty chec an found 1r.
Scrivens unresponsive .      e massive dose of 30 uni s EG ad caused Mr .     crivens
bl oodsugar l evel s to bo om out w1 ich is bot     angerous an<l can possibly cause death.
Instead of calling for EMI'' s the jail per sonel con acte      e "on- al " doctor about
Mr. crivens con ition . (Un il o·scovery can begin it is unknown which of the two
doctors received the call It is unclear if the jail personel contacting the doctor
informed them oft e fact an hour earlier a j ail eputy had injecte Mr . Scrivens

                                            2i
                                          3 - C.
    Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 7 of 17 PageID #: 7



   with the massive 30 unit dose of fast acting EG which would be an important
factor for any medical decisions made afterward .
   Instead of the on-call doctor ordering the jail personel to contact EMT's or the
on-call doctor irrmediatly coming to the jail to assess Mr . Scrivens' condition the
on-call doctor simply gave a verbal orrler to discontinue Mr. Scrivens insulin al-
together . The on-call doctor , as an agent of CH, was responsible for the well-being
on Mr.   crivens and is urgent need for medical care . The on-call doctor should also
know that stopping an insulin dependant diabetic's insulin may cause permanent damage
tote dibetic or even death. The on-call doctor was seemingly indifferent to any
oft ese medical needs and Mr. Scrivens serious need for medical care .     CH was
obviously neg ectful in supervising their medical agents and ensuring they were pro-
viding a equate me ical care to inmates at t at jail. To supervise bot inmates care
and medical care/treatment Sheriff Lisenbe a ma e tatt Schultz the Jail Admini-
strator to oversee daily jail opera ions wh·c would mh inclu e OI provi ed medical
care/treatment, competently and timely, to fulfill t eir contactural obl ·gations as
them ical provider fort a jail.        e jai a~rn ·nistrator was no supervising t ese
individuals and allowing ran om jail personel to con uct med pass/insulin which must
be conducted by certified medical personel provi ed by A • CH failed to superv·se
their agents and old them accountab e and Jai       dmin · strator fatt c ultz failed
to be iligent and supervise the daily operations in the jail concerning inmate'sma
medical care/treatment and old people acco1Jntable for failing to complete their
contract obligations . Sheriff Lisenbe is ultimatly responsible as t e jail admini-
strator is his agent to ensure t e jail is ran smoothly and by the jail administrat-
or's lack of supervision and accountabi ity he either failed to inform Sheriff
Lisenbe of the problems or Sheriff Lisenbe was ·nforme<l and failed o correct the


                                         ®
                                       3 - D,
       Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 8 of 17 PageID #: 8



   problems in his jail making im complicit .
          crivens' on   y   avenue for inmediate medica care was to call    · s mot er and
have her contact the Jail dministra or att cultz whic she attempted many times
by calling him at t e jail. On every cal         o 1att cultz his mother was forwarde
 o vo·ce mai as 1at         cu tz never personal y answered his phone . Matt Schultz was
likely using this as a way to screen his many al s w ich concerned complaints from
nunerous ou si e in<livi uals in re ation to inmates in is jail.
   Since sul:xnitting a sick-call was basically useless an would ta e wees to even
be een Mr.       crivens used    is only other alternative which was fi ing formal grie-
vances through the jail about his ucgent nee<l for insulin (SEE: Ex ibits         through -
P) . 1r . Scrivens '    ealth was quickly deteriorating and e was terribly sick from
 is lac of insulin o con ro his diabetes .          CH personel received   ese urgent com-
plaints and requests for care and were wel aware oft es · uation CH agents had
caused an were responsible for but simplj allowe          r.   rivens to languish in his
state an suffer due to _iscontinuence of his insulin. This entire medical pcoblem
was easily treated an only require          r . Scrivens o eceive his insulin which had
been discontinued by CH agents wit out so much as even evaluating Mr. Scrivens in
person.     Handt eir agents for that jail were both neglegent an el;wmo~gf¥U~IARyfl
deliberatly in ifferent to Mr . Scr·vens'       edical are and need for reatment .    fter
many weeks of begging for his insulin Mr. Scrivens began losing sig tin 1is left
eye due to lac of treatment an insulin for his          ggage~ag~ diabetes (SEE: Exhibit-
 ' K,     P) .   CH medical personel was ma e a:'1are of these permanent side effec s of
  treated diabetes Mr .      crivens was suffering an     H agents should know t ey were
allowing 1r .     crivens to suffer permanent injury an loss of sight an could easily
have              r.   ~        the needless suffering and permanent damage to Mr . Scri-
vens or ans/eyes . 'That is both deliberate in iffernce an medical neglect by agents

                                              ••
                                           3 - E.
     Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 9 of 17 PageID #: 9



   of   vanced Correctional Healthcare , Inc . With no other alternatives to aleviate
 is suffering from lack of care e accepted a pl ea agreement for charges he was not
guilty of comniting for the sole purpose of being sentenced to the Missouri Dept. of
Corrections to obtain medical treatment and insulin for his diabetes before more
permanen damage occur       or e i   • r . crivens was willing to plead guilty to any
crime in order to be ta en out of the P elps County Jail and to a facili. y tat was
going to provide his insulin such as the 1issouri DOC.
   The judge was aware of Mr . Scrivens reason for entering a guilty plea and was
 esitant in allowing Mr . cr ·vens to plead guilty under duress but Mr. Scrivens
pleaded with the judge and finally t e judge relented and allowed the plea of guilty
so that Mr. Scrivens woul     e taken o the Missouri Dept . of Corrections on t e
following day to receive treatment . 1r .     crivens was forced to chose between the
DOC or many more months waiting for trial when e may      DlilB   well die from lack of care
from a-I.




                                        3 -
                                            '   F.
Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 10 of 17 PageID #: 10




ill.   Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what
medical treatment, if any, you required and did or did not receive.
o·abetes exacerbate          ~           tremendously w· h permanent loss of eye sight in
 lef eye and permanent amage to in ernal or ans .




                                                 4
Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 11 of 17 PageID #: 11




IV.    Relief
State briefly and precisely what you want the Court to do for you. Do not make leg~.1 arguments.
Do not cite any cases or statutes. If you are requesting money damages, include the amounts of
any actual damages and/or punitive damages you are claiming. Explain why you believe you are
entitled to recover those damages.


                          SEE:    ttached TV. Prayer for relief




V.     Exhaustion of Administrative Remedies/Administrative Procedures

The Prison Litigation Reform Act ("PLRA") 42 U.S .C. § 1997e(a), requires that "[n]o action
shall be broug!it with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted."

Administrative remedies are also known as grievance procedures. Your case may be dismissed
if you have not exhausted your administrative remedies.

       A.       Did your claim(s) arise while you were confined in a jail, prison, or other
                correctional facility?

               fil Yes                   __.__...__No


       If yes, name the jail, prison or other correctional facility where you were confined at the
time of the events giving rise to your claim(s):

 Phelps County Jail - 500 West 2nd. Street , olla, Missouri 65401


       B.       Does the jail, prison or other correctional facility where your claim(s) arose have
                a grievance procedure?

               fl Yes                     •       No        0      Donotknow


       C.       If yes, does the grievance procedure at the jail, prison or other correctional facility
                where your claim(s) arose cover some or all of your claims?

                _fil_ Yes               __.__....__ No      0      Donotknow

                                                    5
     Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 12 of 17 PageID #: 12



                                  VI . P YER       RELIEF

     WHEREFORE, plaintiff respectfully prays that his court enter judgment granting
plaintiff:
1.     declaration that the acts and orrmissions described herein violated plaintiff ' s
     rights under the Constitution an laws oft e United States .
2. Compensatory ainages in the amount of $1 ,000 ,000 against eac defen an , jointly
     and severally.
3. Punitive damages in the amount of 5,000,000 against defendant dvanced Corr-
     ec ional Healt care, Inc. and $00 5,000,000 agains defen ant Sheriff ick
     Lisenbe .
4.     jury tria on all issues triable by jury.
5. Plaintiff's costs in this suit.
6. Any additional relief      · s court deems just , proper, and equitable.




                                         5 -   .
Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 13 of 17 PageID #: 13




       If yes, which claim(s)?    SEE: Exhibits A through Z




       D.      Did you file a grievance in the jail, prison, or other correctional facility where
               your claim(s) arose concerning the facts relating to this complaint?

               fil Yes                 __,____.__ No

         If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

               i l Yes                   •      No


       E.      If you did file a grievance:

       1.      Where did you file the grievance?

        El ectronically through the jail's kiosk

       2.      What did you claim in your grievance? (Attach a copy of your grievance,          if
               available)
              SEE: Exhibits A through Z




       3.      What was the result, if any? (Attach a copy of any written response to your
               grievance, if available)
               SEE: Exhibits A through Z

               Denied medical care and treatment for diabetes




                                                  6
Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 14 of 17 PageID #: 14




       4.     What steps, if any, did you take to appeal that decision? Is the grievance process
              completed? If not, explain why not. (Describe all efforts to appeal to the highest
              level of the grievance process.)

              Only one level of grievance/ can only appeal through another grievance




       F.     If you did not file a grievance:


       1.     If there are any reasons why you did not file a grievance, state them here:




       2.     If you did not file a grievance but you did inform officials of your claim, state
              who you informed, when and how, and their response, if any:




       G.     Please set forth any additional information that is relevant to the exhaustion of
              your administrative remedies.




 (Note: You may attach as exhibits to this complaint any documents related to the exhaustion of
your administrative remedies.)




                                                 7
Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 15 of 17 PageID #: 15




VI.    Previous Lawsuits
The "three strikes rule" bars a prisoner from bringing a yivil action or an appeal in federal court
without paying the filing fee if that prisoner has "on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury." 28 U.S .C. § 1915(g).

       A.      To the best of your knowledge, have you ever had a case dismissed on the basis of
               this "three strikes rule"?

               f i Yes                      X
                                        __,___.__ No

       If yes, state which court dismissed your case and when it was dismissed. Attach a
copy of the court's order, if possible.




       Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?
                                                       OTE: Claims were not correctly listed
               H      Yes                •       No           in prior law suit.
       B.      If your answer to A is yes, describe each lawsuit by answering questions 1
               through 7 below. (If there is more than one lawsuit, describe the additional
               lawsuits on another page, using the same format.)

       1.      Parties to the previous lawsuit

               Plaintiff    Shawn Henry Serivens

               Defendant(s) Rick Lisenbe , Matt Schultz , Dr. Burris , Dr. Doerrv,
                              Cpl. Shane Rapaut , Lisa Kelly
       2.      Court (iffederal court, name the district; if state court, name the state and county)
              U. S. District Court , F.astern District of Missouri, F.astern Division




       3.      Docket or case number ---=4L.,:0.....2.....0._-.....
                                                               0l  ....._
                                                                       - 1~1~2~7~ S=R=W
                                                                                      ~------------

       4.      Name of Judge assigned to your case --"'S""R"--'
                                                           W______________


                                                 8
Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 16 of 17 PageID #: 16




     5.    Approximate date of filing lawsuit .........A.u'c,g.,..u
                                                         . . ....st....__.2. .1.. . ., .___..2. , 0_20""-----------
     6.    Is the case still pending?

           f i Yes           Unknown: Filed Motion To Dismiss w/o predjudice

            0        No (If no, give the approximate date of disposition): _ _ _ _ _ _ __

     7.    What was the result of the case? (For example: Was the case dismissed? Was
           judgment entered in your favor? Was the case appealed?)
           File Motion To Dismiss without predjudice



     C.    Have you filed other lawsuits in state or federal court otherwise relating to the
           conditions of your imprisonment?

           f i Yes                          [x}q    No

     D.    If your answer to C is yes, describe each lawsuit by answering questions 1
           through 7 below. (If there is more than one lawsuit, describe the additional
           lawsuits on another page, using the same format.)

     1.    Parties to the previous lawsuit

           Plaintiff·- - - - - - - - - - - - - - - - - - - - - - - - - - -

           Defendant(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     2.    Court (iffederal court, name the district; if state court, name the state and county)




     3.    Docket or case number _____________________

     4.    Name of Judge assigned to your case ________________

     5.    Approximate date of filing lawsuit _________________




                                                     9
Case: 4:21-cv-00355-SRC Doc. #: 1 Filed: 03/22/21 Page: 17 of 17 PageID #: 17




       6.      Is the case still pending?

               i l Yes

               _,____ No    (If no,   give the approximate date of disposition): _ _ _ _ _ _ __

       7.      'Nhat was the result of the case? (For example: Was the case dismissed? Was
               judgment entered in your favor? Was the case appealed?)




 VII. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have cvidentiary support or,
if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies
with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.



I declare under penalty of perjury that the foregoing is true and correct.




                 Signature of Plaintiff




                                                  10
